Citation Nr: 1744473	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  15-10 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to September 1974 and from June 1979 to March 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran requesting withdrawal of his appeal regarding entitlement to service connection for hypertension, claimed as secondary to PTSD; therefore, there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met and the Board has no further jurisdiction in the matter of entitlement to service connection for hypertension, claimed as secondary to PTSD.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of the Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a September 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for hypertension.  Accordingly, the Board does not have jurisdiction to review the appeal and the issue is dismissed.


ORDER

The appeal as to entitlement to service connection for hypertension, claimed as secondary to PTSD, is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


